Citation Nr: 1548168	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to July 1979, including periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

In her substantive appeal, the Veteran requested a hearing before the Board.  However, the request was withdrawn in a January 2014 statement.  The Veteran's hearing request is deemed withdrawn.  

In April 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

The preponderance of the evidence of record does not indicate that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18 (2015).
 	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Claimants for TDIU must be advised that the evidence must show that he or she is unable to follow substantially gainful employment.  

A January 2010 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained.  Attempts were made to obtain the Veteran's Social Security Administration (SSA) disability records; however, VA was informed in October 2006 that those records had been destroyed.  The Veteran has not identified other outstanding records that have not been obtained.  

The Veteran's claim for entitlement to a TDIU was previously adjudicated in a November 2006 rating decision.  No notice of disagreement or new and material evidence was received within a year of the decision.  Thus, the decision became final.  38 C.F.R. § 3.156; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In April 2015 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding her psychiatric condition, obtained VA treatment records since August 2012 and provided the Veteran with a new VA psychiatric examination in September 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran also underwent VA examinations in January 2009, February 2009, February 2012, and July 2015, which involved review of the Veteran's claims file, in-person interviews, and physical and psychiatric assessments.  The Board finds these examinations, in sum, to be adequate to evaluate the impact of the Veteran's disabilities on her earning capacity as the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran is service-connected for posttraumatic stress disorder (PTSD) at 50 percent and a hysterectomy with associated scar at 30 percent.  The Veteran is currently rated 70 percent disabled and contends that the severity of her disabilities prevents her from working. 

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, a veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors, (1) whether the opining medical professional was fully informed of the pertinent factual premises (i.e., medical history) of the case; (2) whether the opining medical professional provided a fully articulated opinion with the requisite degree of certainty; and (3) whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

III.  Analysis

In statements submitted to the Board the Veteran has reported that she left her most recent employment, as a part-time teaching assistant from 2001 to October 2005, due to her PTSD and hysterectomy.  The Veteran's highest reported earnings at that position were $1760 per month.  Prior to her employment as a teaching assistant the Veteran worked in a restaurant at some point and as a copy camera operator doing printing jobs during service.  The Veteran reported taking one year of classes on microcomputer accounting at Watterson College in the early 1980s, obtaining a degree in cosmetology in 1985, attending community college for 1-2 years in the 1990s where she studied early childhood education, and attending ITT technical for one year in 2006 where she studied information security.  The Veteran has also reported that she has been denied SSA disability benefits on several occasions.  

As the Veteran is currently rated at 70 percent disabled, she meets the criteria for a schedular award of TDIU if she is found to be unable to follow a substantially gainful occupation by virtue of her service-connected disabilities.

At a January 2009 VA mental health examination the Veteran reported that she resigned from her position as a teacher's assistant because she suffered from significant pain and stress, and that she was depressed and crying a lot at work.  She reported that it was difficult for her to "keep it together."  The Veteran reported walking and swimming when it was warm but mostly sleeping.  The examiner noted that the Veteran's reported difficulties at work were consistent with her severe levels of depression and that her occupational impairment is estimated to be in the severe range.  However, the examiner cautioned that occupational functioning was difficult to assess because the Veteran had not worked for over four years due to physical and psychological problems.  The examiner also noted that the Veteran's depressive symptoms were not attributable to her hysterectomy but to her present physical pain, the loss of her mother, her relationship with her ex-husband, her financial situation and her history of violence and sexual abuse.  Her depressive symptoms however were reportedly still present and in the severe range.  The examiner opined that because the Veteran continued to struggle with anhedonia, decreased concentration, low energy and recurrent irritability with poor impulse control, she would likely experience severe problems maintaining employment.

At a February 2009 gynecological examination the Veteran reported leaving her previous position working with special needs children because it was too difficult and that she missed a significant amount of work due to neck, back and arm surgery.  The Veteran also complained of cramping and sharp pains in the pubic area and painful intercourse.  She was diagnosed with a hysterectomy with continued pelvic pain, most likely adhesions.  No abnormality was seen on the contemporaneous pelvic ultrasound examination.  The examiner noted the pelvic pain had significant effects on daily activities, including preventing shopping, chores, exercise, recreation and traveling and severely inhibiting dressing and toileting.  The examiner qualified that these ratings were only for occasions when the Veteran had abdominal pains, the frequency and nature of which was unclear.  The examiner did not opine as to whether these pains were due to the Veteran's hysterectomy.

At a February 2012 VA PTSD examination the Veteran reported her biggest health problems to be pain in her hip, knees, back, arm and neck.  She confirmed that she had not been employed since 2005 and that physical pain and depression interfered with her performance as a teaching assistant.  She also reported returning to school in 2010 but that she had been unsuccessful with college in the past.  The examiner diagnosed the Veteran with PTSD and depressive disorder and assessed the Veteran with difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, anxiety, chronic sleep impairment, depressed mood and suspicion.  The examiner noted that the Veteran's mental disorders were productive of occupational and social impairment with reduced reliability and productivity.  A GAF score of 55 was assessed; indicating moderately impaired social and occupational functioning.

In August 2012 a VA gynecological opinion was rendered concerning the effect of the Veteran's hysterectomy on her employability.  The examiner found no record of any symptoms relating to the status-post hysterectomy and determined that neither the hysterectomy nor the associated scar impaired the Veteran's ability to work.  The examiner noted that during the Veteran's most recent employment she had been on pain medication and had trouble bending over, lifting and pulling.  Then the Veteran's mother died and she went through a divorce and was under a lot of stress.  The Veteran reported her back, arm and neck were in a lot of pain at the time.  The Veteran reportedly fell in the lunchroom and subsequently decided she could no longer work due to chronic pain.  The examiner noted several non-service-connected conditions that would impact the Veteran's ability to work including cervical disc disease, thoracic spine disease, mid-level disc disease and degenerative changes of the lumbar spine, cartilage disease of the joint in both knees, degenerative joint disease of the shoulders, hips, feet, knees and wrist, fibromyalgia, carpal tunnel syndrome, asthma, hypertension and hypothyroidism.  The examiner noted that none of these conditions are caused by, related to, or aggravated by the Veteran's hysterectomy.  The examiner noted that she did not find any record of current symptomatology that could be attributable to a hysterectomy.  The examiner concluded that there were no current work-related effects of the hysterectomy and that it would not affect any type physical or sedentary work.

In an August 2012 opinion to determine the Veteran's employability, a VA psychologist concluded that the Veteran is not totally incapable of working due to PTSD.  The psychologist noted that in the February 2012 VA examination the Veteran confirmed that she was unable to satisfactorily perform job duties as a teacher's assistant due to symptoms of physical pain and depression but that she did not cite symptoms of PTSD as factors in her employment coming to an end.  The examiner noted that in the Veteran s four psychotherapy sessions since the 2012 examination the focus of her complaints has been chronic pain and her physical limitations.  The psychologist referenced one note where the Veteran complained of fragmented sleep but at the same was judged to be providing good care for her great-niece and was planning various social/leisure activities.  The psychologist noted that the Veteran displayed adaptive social skills during the lengthy February 2012 examination and was engaging, pleasant and cooperative; skills that would be assets in the workplace.  While the Veteran was noted to be wary of others and possibly anxious in group settings, it would be tenable for her to work in isolation or in close contact with only one or two people.  The Veteran was considered to be capable of managing her funds in her own best interest.  She performs activities of daily living successfully and is the primary caregiver of her four-year-old great-niece who has lived with her since birth.  The Veteran's ability to understand and follow instructions and sustain attention is considered moderately impaired.  It was noted that during the February 2012 examination she appeared to have no difficulty following directions for psychological tests.  With some one-on-one guidance she would be able to follow instructions for tasks required in many positions of employment.  She would likely require a quiet workplace relatively free of distraction in order to maintain adequate concentration.  The psychologist concluded that while a combination of factors result in moderate to severe impairment of potential occupational functioning, there was no definitive evidence that the Veteran's PTSD symptoms alone would result in total unemployability.   

In July 2015, the Veteran underwent a second examination specifically addressed at determining the effect of her aggregate psychological disability on her employability.  The Veteran reported no change in her employment situation and noted that her physical problems have been more central than her psychiatric problems to her long-term unemployment.  The examiner confirmed the findings of the August 2012 examination report that the Veteran's psychological condition did not preclude her obtaining and maintaining gainful employment.  The examiner noted that the while the Veteran continued to struggle with chronic pain in her arms, neck and back, that she generally reported a stable mental condition. 

A final July 2015 VA gynecological examination confirmed the negligible impact of the Veteran's hysterectomy on her ability to work.  The Veteran continued to complain of abdominal pain when she pulls, lifts and jumps.  This was not identified as a residual effect of the hysterectomy however and observation of the Veteran's movements showed the hysterectomy did not restrict basic movements such as undressing and putting on her sweater.  No pain was reported at the examination. The examiner noted that the Veteran's records after her hysterectomy fail to show any residuals from the hysterectomy or scar.  The Veteran stated she was able to work after her post-operative recovery time and did so for many years afterwards.  At home, the Veteran can use a computer, and is raising 2 small children.  The examiner concluded that the Veteran can work a sedentary job, such as a desk job answering the phone, doing secretarial work, telemarketing, using a computer, doing paperwork, with a 10 pound limit on lifting, pushing and pulling.

After review of the evidence of record, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to her service-connected disabilities. 

The evidence does not indicate that the Veteran's in-service hysterectomy is productive of any significant impairment to her ability to work.  Although the Veteran has complained of occasional abdominal pain, neither the August 2012 nor July 2015 VA examiners found any sequelae from the Veteran's in-service hysterectomy which would impact her ability to work and neither examiner linked her occasional abdominal pain to her hysterectomy.  The only detrimental impacts the 2009 examiner noted were for periods when the Veteran' was experiencing abdominal pain and while the examiner attributed this pain to possible adhesions, no diagnosis of adhesions has been made.  The evidence of record thus does not indicate that the Veteran's abdominal pain is a residual effect of her hysterectomy.  Additionally, the Veteran was able to work for many years following her hysterectomy without issue.  Thus, the residuals of the Veteran's hysterectomy appear to have little, if any, effect on her employability.

Concerning the Veteran's mental health condition, all three VA examiners have noted a detrimental impact on employability.  However, while the Veteran's 2009 examiner indicated a severe impact from the Veteran's psychiatric disability, the 2012 and 2015 examiners seemed to suggest a moderate impact on employability.  The 2009 examiner also cautioned that the Veteran's occupational functioning was difficult to assess.  Furthermore, the 2009 examiner related the Veteran's severe depression at the time of her resignation to contemporaneous life events including the loss of her mother and her relationship with her ex-husband.  The Veteran's depression was also partially related to other ongoing issues such as physical pain and financial concerns which the examiner felt would still present severe problems to the Veteran maintaining a job.  In contrast, the August 2012 psychologist noted that most of the Veteran's recent psychotherapy sessions were dedicated to coping with physical pain but that she was capable of various social and leisure activities.  The psychologist noted that the Veteran displayed adaptive social skills and an engaging, pleasant and cooperative affect, not consistent with the anhedonia and severe depression noted in 2009.  The Veteran's anxiety in group settings was noted but determined not to be a bar to employment as she would still be capable of independent or one-on-one activities.  The Veteran was noted to be fully capable of activities of daily living, managing finances and raising children.  The requirements of one-on-one guidance and a quiet workplace relatively free of distraction are not so restrictive that it could not be accomplished.  Thus, while the Veteran's mental health condition places restrictions on the environments in which she would be able to perform, it does not present a total bar to employment.  

Furthermore, the Veteran has had significant issues with non-service connected disabilities.  VA treatment records over the course of the appeal show complaints and treatment for a number of non-service-connected conditions including shoulder joint pain, tenosynovitis, carpal tunnel syndrome, sinusitis, cervical disc disease and back pain to name a few.  She has stated that she "hurts everywhere, all the time."  Neither her mental health condition nor hysterectomy would account for her hurting everywhere, all the time.  The preponderance of the evidence indicates that the Veteran resigned from her previous position primarily due to non-service-connected infirmities and that she has not returned to work for similar reasons.  

The Veteran's service-connected mental health condition and hysterectomy do not prevent her from obtaining and maintaining substantially gainful employment.  Her hysterectomy is not a significant factor affecting employability and her mental health condition, even at its worst, was not so disabling as to totally prevent employment absent her considerable non-service-connected physical difficulties.  The Veteran's previous job as a teaching assistant for special needs children would be a challenging or stressful environment regardless of additional circumstances.  However, the Veteran has some post-secondary education, is personable, and has experience with child-care, teaching and photography.  She appears to be capable of instructing individuals in a one-on-one capacity as a tutor or working independently via a phone or computer.  Accordingly, entitlement to a TDIU is denied.  38 C.F.R. §§ 3.340, 4.16.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a TDIU is denied.


____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


